Mr. Justice Snyder
delivered the opinion of the court.
This is a suit for damages by Antonio Escalera against Georgina Lókpez Finlay. After the complaint was 'filed, Es-calera recorded a notice thereof in the Begistry of Property *218of San Juan. On motion of the defendant, this notice in the registry was cancelled by order of the district court. The plaintiff has appealed from that order.
The defendant has moved to dismiss this appeal. The defendant is correct in both her contentions. This order is not appealable, in view of the fact that no final judgment has been entered in the main cause (§295, Code of Civil Procedure). In addition, the appeal is frivolous. Recordation in the registry of the pendency of a suit for damages is not proper under §91 of the Code of Civil Procedure.
The motion to dismiss the appeal will be granted.